Motion by respondent to dismiss appeal denied, on condition that appellants perfect the appeal and be ready to argue or submit it at the February Term, beginning January 30, 1961. The appeal is ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before January 6, 1961. Cross motion by appellants to extend their time to perfect the appeal granted; time extended to the February Term. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.